Case: 16-20674      Document: 00514639568         Page: 1    Date Filed: 09/12/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                      No. 16-20674                            September 12, 2018
                                                Lyle W. Cayce
NORTH CYPRESS MEDICAL CENTER OPERATING COMPANY,      Clerk
LIMITED; NORTH CYPRESS MEDICAL CENTER OPERATING
COMPANY GP, L.L.C.,

              Plaintiffs–Appellees Cross-Appellants

v.

AETNA LIFE INSURANCE COMPANY,

              Defendant–Appellant Cross-Appellee


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:13-CV-359


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM:*
       We previously remanded to allow the district court to explain its denial
of attorney fees to NCMC. See N. Cypress Med. Ctr. Operating Co., Ltd v. Aetna
Life Ins. Co., 898 F.3d 461, 485–86 (5th Cir. 2018). This limited remand rested
on the rule that “[a] district court must explain its decision to deny fees.”
Leipzig v. Principle Life Ins. Co., 481 F. App’x 865, 872 (5th Cir. 2010) (citing




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20674    Document: 00514639568     Page: 2   Date Filed: 09/12/2018



                                 No. 16-20674
CenterPoint Energy Hous. Elec. LLC v. Harris Cnty. Toll Rd. Auth., 436 F.3d
541, 550–51 (5th Cir. 2006)). The district court promptly responded.
      In its order on remand, the district court correctly noted “[i]t is the
ERISA claim that gives rise to NCMC’s claim for attorneys’ fees.” N. Cypress
Med. Ctr. Operating Co., Ltd v. Aetna Life Ins. Co., No. 4:13–CV–359, slip op.
at 1 (S.D. Tex. Sept. 6, 2018) (citing 29 U.S.C. § 1132(g)(1)). It then reasoned
that because it dismissed NCMC’s ERISA claims—and because a jury found
against NCMC on its only remaining claims—attorney fees under § 1132(g)(1)
“would be inappropriate.” Id.
      We have generally said a district court deciding whether to award fees
under § 1132(g)(1) should consider the five factors articulated in Iron Workers
Local No. 272 v. Bowen, 624 F.2d 1255, 1266 (5th Cir. 1980). See, e.g., Todd v.
AIG Life Ins. Co., 47 F.3d 1448, 1458 (5th Cir. 1995). But the Supreme Court
requires that a claimant “show ‘some degree of success on the merits’ before a
court may award fees.” Hardt v. Reliance Standard Life Ins. Co., 560 U.S. 242,
255 (2010) (quoting Ruckelshaus v. Sierra Club, 463 U.S. 680, 694 (1983)). “A
claimant does not satisfy that requirement by achieving trivial success on the
merits or a purely procedural victory.” Id. (cleaned up). The district court
therefore did not abuse its discretion in concluding, as explained on remand,
that attorney fees were not available to NCMC under ERISA because its only
claims under that statute were dismissed.
      We AFFIRM.




                                       2